Case: 20-60658     Document: 00515893099         Page: 1     Date Filed: 06/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-60658                            June 9, 2021
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Jose Alberto Hercules, also known as Jose Hercules
   Guillen,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A095 068 455


   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          Jose Alberto Hercules, a native and citizen of El Salvador, petitions
   for review of the Board of Immigration Appeals’ (BIA) dismissing his appeal
   of an immigration judge’s (IJ) denial of withholding of removal and relief


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60658     Document: 00515893099           Page: 2   Date Filed: 06/09/2021




                                    No. 20-60658


   under the Convention Against Torture (CAT). Although Hercules also
   sought voluntary departure, he does not challenge its denial, and any such
   claim is deemed abandoned. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th
   Cir. 2003).
          In considering the BIA’s decision (and the IJ’s, to the extent it
   influenced the BIA), questions of law are reviewed de novo; factual findings,
   for substantial evidence. E.g., Orellana-Monson v. Holder, 685 F.3d 511, 517–
   18 (5th Cir. 2012). Whether an applicant is eligible for withholding of
   removal or relief under CAT is a factual finding which, as noted above, is
   reviewed for substantial evidence. See Chen v. Gonzales, 470 F.3d 1131, 1134
   (5th Cir. 2006) (citations omitted). Under that standard, the BIA’s factual
   findings are conclusive unless the record compels a contrary finding. Wang
   v. Holder, 569 F.3d 531, 536–37 (5th Cir. 2009).
          First, Hercules contends the BIA erred in determining he failed to
   allege a cognizable particular social group (PSG) for purposes of his
   withholding-of-removal claim. “To be eligible for withholding of removal,
   an applicant must demonstrate a clear probability of persecution upon
   return” on account of a statutorily protected ground, such as his membership
   in a PSG. Roy v. Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004) (internal
   quotation marks and citation omitted).          The BIA correctly concluded
   Hercules’ originally proposed PSG, “Salvadoran men who fear violence and
   delinquency in their home country”, was not a cognizable PSG because it was
   circularly defined by the feared persecution. See Gonzales-Veliz v. Barr, 938
   F.3d 219, 232 (5th Cir. 2019).
          Although Hercules attempted to allege a new PSG before the BIA,
   “Salvadoran males”, the BIA declined to consider that PSG because it was
   not presented to the IJ. Such a ruling does not constitute reversible error.
   See Cantarero Lagos v. Barr, 924 F.3d 145, 151 (5th Cir. 2019).




                                         2
Case: 20-60658     Document: 00515893099           Page: 3   Date Filed: 06/09/2021




                                    No. 20-60658


          In addition, Hercules maintains his hearing testimony presented an
   additional PSG: individuals deported from the United States, who would be
   perceived by gang members and other criminals to have money. The IJ found
   that, to the extent he alleged such a group, it was not cognizable. Hercules
   never asserted to the BIA that he had presented such a group or that it
   constituted a valid PSG; his failure to exhaust this contention renders our
   court unable to review the claim. Omari v. Holder, 562 F.3d 314, 318 (5th Cir.
   2009); Roy, 389 F.3d at 137.
          Hercules maintains the IJ failed to clarify the PSG. If an alien has not
   precisely delineated his proposed PSG, the IJ has an obligation to seek
   clarification to ensure full development of the record. Cantarero-Lagos, 924
   F.3d at 151–52 (citing Matter of W-Y-C- & H-O-B-, 27 I. & N. Dec. 189, 191
   (BIA 2018)). Hercules alleged a precise, albeit unsuccessful, PSG before the
   IJ. The IJ, therefore, had no duty to seek clarification. (Because Hercules
   failed to allege a cognizable PSG, analysis of his claims regarding past and
   future persecution is unnecessary. See INS v. Bagamasbad, 429 U.S. 24, 25–
   26 (1976).)
          Finally, Hercules contends he was entitled to relief under the CAT.
   As the BIA recognized, he did not challenge the IJ’s adverse ruling on this
   ground in his appeal to the BIA. We therefore lack jurisdiction to consider
   the claim. See Omari, 562 F.3d at 318; Roy, 389 F.3d at 137.
          DISMISSED in part; DENIED in part.




                                         3